HUMPHRIES, Judge.
This is a companion case to Mann v. State Farm Mutual Insurance Company et al., La.App., 323 So.2d 509 in which a separate judgment is being rendered by us this date. The plaintiffs are the parents of a guest passenger in the automobile that ran onto the right shoulder, cut back and crossed into the opposite lane of travel and struck an oncoming vehicle.
For the reasons assigned in the companion case the judgment in favor of the Department of Highways and against the plaintiffs is affirmed.
The appellants are assessed for all costs of this appeal.
Affirmed.